03/24/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: AF 06-0263


                                     No. AF 06-0263                         FILED
                                                                            MAR 2 4 2020
                                                                          Bowen Greenwo00
                                                                        Clerk of Supr-scoe Court
IN THE MATTER OF THE COURTS OF                                      O RD         c" gv'--f
LIMITED JURISDICTION




       The Montana Supreme Court's Commission on Courts of Limited Jurisdiction met
on March 20, 2020. The Commission discussed the request of the Court Administrator's
Office to cancel or postpone the statutorily mandated biannual training conference for
limited jurisdiction judges, scheduled for April 27-30, 2020, in light of the ongoing
COVID 19 Pandemic and governmental responses.
       The Commission determined that a postponement to a later date, such as during
summer, was not feasible, given that training sessions are scheduled far in advance to allow
judges to set court schedules around the dates of the sessions. The Commission also
determined that it was not feasible to transfer the training to online platforms in time for
the conference. Consequently, after discussion, the Commission voted unanimously to
request permission from the Court to cancel the Spring 2020 training conference and grant
the judges a waiver from the biannual training requirement, pursuant to Sections
3-10-203(3) and 3-11-204(2), MCA.
       Under these statutes, the Supreme Court may waive the attendance of limited
jurisdiction judges at training sessions "because of illness, a death in the family, or any
other good cause." Good cause appearing because of the COVID 19 Pandemic and
governmental responses thereto,
       IT IS HEREBY ORDERED that all Montana limited court judges and justices are
excused from attendance at the first biannual training session for 2020, scheduled for
April 27-30, 2020. Attendance at the second biannual training session for 2020, now
scheduled for September 2020, shall remain mandatory except upon the granting of
individual waivers by the Commission or until further order ofthe Court.
      The Clerk is directed to provide copies of this Order to the Supreme Court's
Commission on Courts of Limited Jurisdiction and to the State Bar of Montana.
      DATED this Z-11‘1"\- ay of March, 2020.




                                                           Chief Justice


                                                                      /Goy




                                                 (94 A4 41-L. Justices




                                          2